OPINION — AG — IF THE JUDGE OF SAID COUNTY FINDS IT NECESSARY TO SECURE THE CERTIFICATES ABOVE MENTIONED IN THE TRIAL OF THE CASE REFERRED TO BY YOU, AND THAT THE SECURING OF SAID CERTIFICATES IS INCIDENT TO THE OPERATION OF THE COURT, A CLAIM FOR THE EXPENSE INCURRED IN PROCURING SAID CERTIFICATES WOULD BE A PROPER CHARGE AGAINST THE COURT FUND OF THE COUNTY. (CERTIFICATES OF BIRTH OF DEPENDANT OR ABANDONED CHILDREN) CITE: 62 O.S. 1961 323.1 [62-323.1], OPINION NO. NOVEMBER 3, 1955 — WHYTE, OPINION NO. NOVEMBER 22, 1957 — FINDLEY (FRED HANSEN)